Citation Nr: 1731683	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-00 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) from July 2009 to December 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the U.S. Navy from March 1986 to March 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

By way of background, the Board remanded the case for further development in August 2012.  The case was then returned to the Board for appellate review.  Subsequently, in December 2015, the Board denied entitlement to TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 Order, the Court issued a Memorandum Decision that set aside the Board's December 2015 decision, and remanded the issue of entitlement to TDIU from July 2009 to December 2011 back to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

TDIU may be granted where the schedular rating is less than total, but when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Here, during the appeal period, the Veteran's service-connected disabilities include schizoaffective disorder (30 percent disabling effective August 24, 2006, and 50 percent disabling effective January 11, 2012) and sinusitis/rhinitis (10 percent disabling).  Because there is no single disability rated at 60 percent disabling, and there is no disability that is rated as at least 40 percent disabling with a combined total of 70 percent or more, the rating percentage criteria for TDIU consideration under 38 C.F.R. § 4.16 (a) are not met.

Although the Veteran does not meet the rating requirements for consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16 (a), a TDIU may be granted alternatively on an extraschedular basis under § 4.16(b) if it is established that the Veteran is indeed unemployable on account of his service-connected disabilities.  However, the Board is precluded from granting a TDIU on an extraschedular basis in the first instance, and must refer the matter to the Director of Compensation Service for the initial adjudication. See 38 C.F.R. § 4.16 (b) (2014); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of the Compensation Service or designee determines that an extraschedular TDIU is not warranted does the Board then have jurisdiction to decide the issue on its merits.

Here, the Board finds that there is evidence of record that suggests that the Veteran was unemployable during the appeal period.  In this regard, the Board notes that the Veteran had multiple periods of unemployment during the above appeal period.  Additionally, the Veteran stated that he was fired from his job due to his emotional disability, and that he could not perform at the level that he could before due to his worsening paranoia.  See January 2012 VA examination; June 2011correspondence.  Further, the record shows that the Veteran suffered difficulty in establishing and maintaining effective work relationships, depression, crying spells, and erratic sleep that resulted in fatigue, decreased concentration, decreased motivation, and difficulty dealing with stress.  See March 2017 Memorandum Decision; January 2012 VA examination; April 2009 VA treatment record.  

The issue of entitlement to TDIU from July 2009 to December 2011 has not been considered on an extraschedular basis under 38 C.F.R. § 4.16(b).  Thus, because there is evidence that the Veteran may have been unemployable during the appeal period, due to service-connected disabilities, the issue of entitlement to a TDIU is referred to the Director of the Compensation Service for adjudication in the first instance.

Accordingly, the case is REMANDED for the following action:

1. Refer the issue of entitlement to a TDIU to the Director of Compensation Service for consideration of assignment of an extraschedular rating for TDIU pursuant to 38 C.F.R. § 4.16 (b). 

Prior to submission of the claim to the Director of Compensation Service, prepare a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to TDIU. 

2. Readjudicate the claim. If any benefit sought on appeal remains denied, then a fully responsive SSOC should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






